DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/23/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a first application running unit that operates in an execution environment and runs an application program; a first function execution unit that operates in the execution environment and provides a specific function after the first function execution unit is called by the first application running unit; a second application running unit that operates in a different execution environment different from the execution environment and runs a different application program different from the application program; and a second 
Omura (US 2015/0261480 A1) shows in Figure 3 a desktop application 3111 running on a desktop UI 3110 and a Touch panel application 3121 running on a Touch panel UI 3120 wherein desktop UI print setting unit 3112 determines whether the touch panel UI print setting unit 3122 that is the other print setting UI exists If the touch panel UI print setting unit 3122 exists, the check box 6005 used to register the favorite setting in the touch panel UI print setting unit 3122 is turned on to set an initial value to display (step S923); after that, the process advances to step S924 to end the processing of setting the initial value of "add to the other print setting UI" in the favorite addition screen in Figure 9C and paragraph [0068]. Omura do not include all the detailed combined limitations included in the claim including a first application running unit that operates in an execution environment and runs an application program; a first function execution unit that operates in the execution environment and provides a specific function after the first function execution unit is called by the first   

Claims 2-7 and 13-14 depend on allowable claim therefore are also allowed.

Claims 8 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a first controller that performs control of operation of an image forming apparatus on a basis of a driver program, displays a setting screen, receives a setting configured by an operation performed on the setting screen, and reflects the setting in 
Omura (US 2015/0261480 A1) shows in Figure 3 a desktop application 3111 running on a desktop UI 3110 and a Touch panel application 3121 running on a Touch panel UI 3120 wherein desktop UI print setting unit 3112 determines whether the touch panel UI print setting unit 3122 that is the other print setting UI exists If the touch panel UI print setting unit 3122 exists, the check box 6005 used to register the favorite setting in the touch panel UI print setting unit 3122 is turned on to set an initial value to display (step S923); after that, the process advances to step S924 to end the processing of setting the initial value of "add to the other print setting UI" in the favorite addition screen in Figure 9C and paragraph [0068]. Omura do not include all the detailed combined limitations included   
Claim 9 depends on allowable claim therefore are also allowed.

Claims 10 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for delivering information between a plurality of execution units that each execute a process of a program, the method 
Omura (US 2015/0261480 A1) shows in Figure 3 a desktop application 3111 running on a desktop UI 3110 and a Touch panel application 3121 running on a Touch panel UI 3120 wherein desktop UI print setting unit 3112 determines whether the touch panel UI print setting unit 3122 that is the other print setting UI exists If the touch panel UI print setting unit 3122 exists, the check box 6005 used to register the favorite setting in the touch panel UI print setting unit 3122 is turned on to set an initial value to display (step S923); after that, the process advances to step S924 to end the processing of setting the initial value of "add to the other   
Claim 11 depends on allowable claim therefore are also allowed.

Claims 12 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a hardware processor programmed to act as: first application running means, operating 
Omura (US 2015/0261480 A1) shows in Figure 3 a desktop application 3111 running on a desktop UI 3110 and a Touch panel application 3121 running on a Touch panel UI 3120 wherein desktop UI print setting unit 3112 determines whether the touch panel UI print setting unit 3122 that is the other print setting UI exists If the touch panel UI print setting unit 3122 exists, the check box 6005 used to register the favorite setting in the touch panel UI print setting unit 3122 is turned on to set an initial value to display (step S923); after that, the process advances to step execution of the first function execution means after the second function execution means is called by the second application running means, acquiring a result of processing performed by the first function execution means, and transmitting the result to the second application running means, therefore this claim is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675